NO. 12-08-00358-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



SOUTHERN STAR, 
A DIVISION OF SSMG CORPORATION,§
	APPEAL FROM THE 294TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

LORI K. SHAW,
APPELLEE§
	VAN ZANDT COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Southern Star has filed a motion to dismiss this appeal.  In its motion, Southern Star states
that it no longer wishes to pursue the appeal.  Because Southern Star has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed. 
Opinion delivered September 24, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.














(PUBLISH)